UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 10-7766


BRANDON ROBERTS,

                Plaintiff – Appellant,

          v.

BOBBY P. SHERIN, Warden; V. LOIBEL MESTROON, Supervisor,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:09-cv-01404-AW)


Submitted:   November 29, 2011            Decided:   December 15, 2011


Before DAVIS, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brandon Roberts, Appellant Pro Se. Nichole Cherie Gatewood,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Brandon      Roberts      appeals   the   district      court’s   orders

denying   relief       on    his    42    U.S.C.   § 1983     (2006)   complaint      and

denying reconsideration.                 We have reviewed the record and find

no reversible error.               Accordingly, we affirm for the reasons

stated    by     the     district         court.      Roberts     v.     Sherin,      No.

8:09-cv-01404-AW (D. Md. Sept. 7, 2010; entered Nov. 30, 2010 &

filed Dec. 1, 2010).              We dispense with oral argument because the

facts    and    legal    contentions        are    adequately    presented       in   the

materials      before       the    court    and    argument    would    not   aid     the

decisional process.



                                                                              AFFIRMED




                                             2